Citation Nr: 0515956	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  99-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Everett M. Urech, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1944 to July 
1945.

Historically, a March 1960 rating decision denied reopening 
of a claim for service connection for a right shoulder 
disability.  After appellant was provided timely notification 
of that rating decision, he did not file a timely Notice of 
Disagreement therewith.  That March 1960 rating decision 
represents the last final decision on that right shoulder 
disability service connection issue on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which denied 
reopening of a claim for service connection for a right 
shoulder disability.  A July 2000 Travel Board hearing was 
held before the undersigned Board Member.

In a December 2000 decision, the Board denied reopening of a 
claim for service connection for a right shoulder disability.  
Appellant subsequently appealed that December 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  During the pendency of that appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002)) became law.  By a 
subsequent Order, the Court granted a Joint Motion for 
Remand, vacated said Board decision, and remanded the case 
for readjudication pursuant to the VCAA.

The Board subsequently undertook additional development on 
said appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In an October 2003 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for a right shoulder 
disability, and remanded that issue on a de novo basis to the 
RO for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

As the Board pointed out in its October 2003 remand, in 
written statements, fellow ex-servicemen alleged having 
witnessed appellant's "injuries" sustained in May 1945 when 
filing drawers fell on him, reportedly causing a right 
shoulder dislocation.  Appellant testified at a July 2000 
Travel Board hearing, at T.3, that in June or July 1945, he 
was hospitalized for approximately 4-6 weeks at the 
Jacksonville, Florida, Naval Hospital for a right shoulder 
injury sustained during service, when an engine check stand 
that he was welding toppled over, striking and dislocating 
his right shoulder.  Service medical records associated with 
the claims folder indicated treatment for a preexisting right 
shoulder disability in June and July 1945 at Miami and 
Jacksonville, Florida, Naval Air Station hospitals, 
respectively, but did not indicate any in-service trauma to 
that shoulder.  Additionally, said October 2003 Board remand, 
in part, instructed the RO to directly contact the Miami and 
Jacksonville, Florida, Naval Air Station hospitals and 
request any additional service medical records/clinical 
records, particularly pertaining to any right shoulder injury 
treatment at Miami and Jacksonville Naval Hospitals on or 
about May-July 1945.  Although the RO did directly contact 
the Jacksonville, Florida, Naval Air Station hospital for 
such service medical records to no avail, it does not appear 
from the evidentiary record that the Miami, Florida, Naval 
Air Station hospital was so contacted, as said remand 
instructions required.  See Stegall v. West, 11 Vet. App. 268 
(1998).


Accordingly, the case is REMANDED for the following:

1.  The RO should directly contact 
the Miami, Florida, Naval Air 
Station hospital and request any 
additional service medical 
records/clinical records, 
particularly hospital, inpatient, or 
outpatient medical records 
pertaining to any right shoulder 
injury treatment by military 
corpsmen and at Miami Naval Hospital 
on or about May-July 1945.  These 
records should be obtained and 
associated with the claims folder.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.

2.  Thereafter, only if such 
additional, relevant, service 
medical records are obtained from 
the Miami, Florida, Naval Air 
Station hospital, the RO should 
arrange for the same VA physician 
who rendered October 2004 and 
February 2005 medical opinions of 
record, or if unavailable, another 
appropriate VA physician, to review 
the entire claims folder, and 
express an opinion, including degree 
of probability expressed in terms of 
is it at least as likely as not 
(i.e., is there at least a 50 
percent probability), as to whether 
appellant currently has a right 
shoulder disability that (a) had its 
onset in service, or (b) preexisted 
service and underwent a permanent 
increase in severity during service 
(versus natural progression of the 
disease process).  The physician 
should consider the June-July 1945 
in-service Medical Board/Survey 
reports (wherein appellant's right 
shoulder disability was medically 
determined to have preexisted 
service and not to have been 
aggravated by service) and the 
conflicting recent May 2001 written 
statement by a private physician 
(wherein it was opined, in pertinent 
part, that appellant's right 
shoulder condition had an in-service 
onset).  The written opinion should 
contain a detailed rationale for the 
medical conclusions rendered.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician in the written 
medical opinion rendered.

3.  The RO should review any 
additional evidence and readjudicate 
the issue of service connection for 
a right shoulder disability, on the 
merits under appropriate legal 
theories, with consideration of 
applicable court precedents and 
statutory and regulatory provisions.  

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, a supplemental 
statement of the case should be provided, and the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




